Citation Nr: 1602310	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  15-20 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES


1.  Entitlement to service connection for a right hip disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a left hip disorder.

4.  Whether new and material evidence has been received to reopen a claim for a certificate of eligibility for automobile and/or specially adapted equipment.

5.  Entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing (home adaptation grant). 

6.  Entitlement to a certificate of eligibility for assistance in acquiring necessary special home adaptation.

7.  Eligibility to Dependents' Educational Assistance.

8.  Entitlement to a temporary total rating based on treatment requiring convalescence for 30 days or more for a service-connected disability.

9.  Entitlement to a rating in excess of 10 percent for recurrent dislocations of the right knee, resolved, status-post osteotomy.

10. Entitlement to an initial rating in excess of 30 percent for migraine headaches.

(The issues of entitlement to service connection for low back disability and a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) are addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Daniel F. Smith, Attorney


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from July 2000 to July 2004.  His awards include the Global War on Terrorism Service Medal, the Global War on Terrorism Expeditionary Medal, the Air Force Expeditionary Service Ribbon with Gold Border, the Air Force Overseas Short Tour Ribbon, and the Air Force Longevity Service Award. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in St. Petersburg, Florida.
In January 2015, these matters were remanded in order for the RO to issue a statement of the case (SOC).  See, Manlincon v. West, 12 Vet. App. 238 (1999).  Along with these matters, 12 additional issues were remanded as well.  The Board observes, however, prior to the issuance of the May 2015 SOC, the Veteran withdrew those claims.  As such, those issues were not addressed in the May 2015 SOC.  Subsequent to the May 2015 SOC, the Veteran and his attorney filed a timely substantive appeal in June 2015.  Thus, these issues are properly before the Board.

Relevant to the initial rating claim for migraine headaches, the Board, by way of its January 2015 decision, granted service connection for migraine headaches.  In a January 2015 rating decision, the RO assigned a 30 percent rating effective from May 11, 2006 (the date of the original claim for service connection).  In February 2015, the Veteran's attorney entered a timely notice of disagreement as to the rating assigned for the headache disability.  As of this date, it does not appear as if the Veteran has been issued a SOC.

This appeal is now processed using the Veterans Benefit Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim. 38 U.S.C.A. §§ 5103A, 5107(a) (West 2014); 38 C.F.R. § 3.159(c) (2015).

In November 2015, the Veteran's attorney submitted written arguments with regards to the Veteran's claimed disabilities.

Relevant to the increased rating claim for the Veteran's service-connected right knee disability, the attorney indicated that based on a September 2010 private treatment record from Dr. A.R., the Veteran should be awarded a 30 percent disability rating on the basis of severe lateral patellar subluxation of the right knee.  Indeed, a September 2010 private record documents severe lateral patellar subluxation, however such appears to address the Veteran's left knee.  An increased rating for service-connected left knee is not before the Board.  The Board notes, however, the Veteran was last examined for his service-connected right knee in March 2012 almost four years ago.  Since that time, the Veteran has not been afforded another comprehensive examination to evaluate the severity of his service-connected right knee disability, and there is no recent medical evidence of record since that examination which accurately reflects the severity of his disability.  The Board notes that the Veteran indicated during an April 2015 VA outpatient visit that his knee problem had worsened in that he constantly uses crutches because his knees are unstable and that he struggles with daily pain.  He also indicated that his pain medication was not working.  

When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination. Weggerman v. Brown, 5 Vet. App. 281 (1993).  Not only is this last examination remote, but the Veteran asserted that his condition causes a great deal of pain and his knee is unstable.

Given the foregoing, the Board finds that a more contemporaneous examination is needed to fully and fairly evaluate the Veteran's claim of entitlement to increased rating for right knee disability.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377   (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Relevant to service connection for left knee, left hip, and right hip disorders, the Veteran's attorney requests remand of these issues in order for the AOJ to develop as to whether or not the Veteran's chronic joint pain are part of a medically unexplained chronic multisymptom illness.  A May 2013 rating decision denied the Veteran's claims because there was no diagnosis of osteoarthritis of the left knee, left hip, or right hip.  The Board notes, however, the Veteran has a long history of chronic pain throughout his body to include his hips and knees.  On a June 2012 VA examination report, the examiner noted chronic pain with psychological factors.  The examiner also noted that the Veteran has had at least 18 emergency room visits in the past 2 years, mostly for pains throughout his body.

The Veteran's service personnel records document that the Veteran's service included service in the Sultanate of Oman from September 2001 to February 2002.  In this regard, VA regulations shows a Persian Gulf Veteran as a Veteran who served on active military, naval, or air service in the Southwest Asia Theater of Operations during the Persian Gulf War.  The Southwest Asia Theater of Operations refers to Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabia Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(e)(1), (2).  The Board finds that the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War.

In this regard, subject to various conditions, service connection may be granted for a disability due to a qualifying chronic disability of a Veteran who served in the Southwest Asia Theater of operations during the Persian Gulf War provided that such disability became manifest during either active service in the Southwest Asia Theater of Operations during the Persian Gulf War or to a degree of 10 percent or more, under the appropriate diagnostic code of 38 C.F.R. Part 4, not later than December 31, 2016, and by history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (a)(1) .

A chronic qualifying disability means a chronic disability resulting from an (A) undiagnosed illness; (B) a medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms, such as: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) functional gastrointestinal disorders; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A § 1117(d) warrants a presumption of service connection.  38 C.F.R. § 3.317 (a)(2)(i).

For the purposes of this section, the term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317 (a)(2)(ii).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317 (a)(3).

Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317 (a)(4).

A chronic disability resulting from an undiagnosed illness shall be rated using the evaluation criteria from part 4 for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  38 C.F.R. § 3.317 (a)(5).

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: fatigue, signs or symptoms involving skin, headache, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and mental disorders.  38 C.F.R. § 3.317 (b).

Compensation shall not be paid under 38 C.F.R. § 3.317 if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

In light of the Veteran's service in the Southwest Asia Theater of operations during the Persian Gulf War and the fact that he may not have a diagnosis referable to his left knee and hip pain, which include joint pain, which is noted to be signs or symptoms of an undiagnosed illness or medically unexplained chronic multisymptom illness, the Board finds that, if, after conducting all necessary testing, the Veteran does not have diagnoses of a left knee, left hip and right hip disorders, an opinion regarding such matters should be obtained.

Relevant to the Veteran's remaining claims (i.e., eligibility for automobile and/or specially adapted equipment, home adaptation grant, special home adaptation, Dependents' Educational Assistance, and a total rating based on convalescence), the attorney asked that such claims be remanded as they are inextricably intertwined with the claims for entitlement to service connection for the low back and TDIU (addressed in a separate remand); as well as the left knee and bilateral hip conditions.  Consideration of these claims are inextricably intertwined and remain deferred pending adjudication of the service connection claims.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).

Finally, with respect to the migraine disability rating claim, as noted in the Introduction, the January 2015 rating decision assigned a 30 percent rating.  The Veteran's attorney entered a timely notice of disagreement as to the rating assigned in February 2015.  When there has been an initial RO adjudication of a claim and a notice of disagreement with such adjudication, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26.  Thus, remand for issuance of a statement of the case on this issue is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  The Board notes, however, this issue will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his attorney with a statement of the case regarding the initial 30 percent rating assigned for his migraine headache disability.  Advise the Veteran and his attorney of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of this issue in a timely fashion, then return the case to the Board for its review, as appropriate.

2.  The Veteran should be given an opportunity to identify any outstanding VA or non-VA treatment records referable to his disabilities on appeal.  Thereafter, such records should be obtained for consideration in his appeal. All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Obtain all outstanding VA treatment records, to relevant to the Veteran's disabilities dated from May 2015 to the present.

4.  Afford the Veteran a VA examination so as to determine the nature and etiology of his claimed left knee, right hip and left hip pain.  Any necessary testing should be conducted.  The claims file and a copy of the Remand must be reviewed in conjunction with such the examination, and the examiner must indicate that such review occurred.

(A) The examiner should note and detail all reported symptoms of the Veteran's left knee and bilateral hips. The examiner should conduct a comprehensive examination and provide details about the onset, frequency, duration, and severity of all symptoms related to the Veteran's left knee and bilateral hips.

(B) The examiner should specifically state whether the Veteran's left knee and bilateral hip complaints are attributed to known clinical diagnoses.  

(C) If any symptoms of left knee and bilateral hips have not been determined to be associated with any known clinical diagnosis, the examiner should indicate whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that has either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period. 

(D) The examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's left knee and bilateral hip disorder and/or symptoms represent a "medically unexplained chronic multisymptom illness." Such is defined as a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.

(E) For each diagnosed left knee and bilateral hip disorder, the examiner should render an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such disorder is related to the Veteran's military service, to include his service in Southwest Asia.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the onset and nature of his left knee and bilateral hip pain.  A complete rationale must be provided for each opinion offered.

5.  After all records and/or responses have been received; the Veteran should be afforded an appropriate VA examination so as to address the current level of severity of his service-connected right knee disability.  The examiner is to perform all indicated tests and studies, and describe in detail all symptomatology associated with the Veteran's right knee disability, including limitation of motion and instability. 

The examiner should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the right knee.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain or any of the other symptoms noted above during flare-ups and/or with repeated use. 

A complete rationale must be offered for all opinions offered, and the Veteran's lay assertions must be considered and discussed when formulating an opinion.

6.  After completing the above actions, the claims should be readjudicated.  If any claim remains denied, a supplemental statement of the case should be provided to the Veteran and his attorney.  After the Veteran and his attorney have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


